Title: To Alexander Hamilton from Tench Coxe, 13 June 1796
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia] June 13th 1796
Sir
Mr. Whelen informed me that he would call upon me soon to fix some preliminaries about the arbitration. I soon expect him but have not yet seen him on the subject.
I have not heard of any improvement condition in regard to the lands of Aliens in Pennsylvania, and am satisfied there can be none to effect Mr. Church’s purchases with me. It would be an expostfact to provision—in equitable & void. Certain Lands over Allegany were granted with condition of settlement, which was illy expressed, & much neglected & attempted to be avoided by devices supposed to be legally feasible. I never thought safe or right, and therefore never meddled with them. I think this must be what you have heard of. They only regard that small part of the State which lies N. of Ohio & W. of Allegany river, and, I believe, not all that—also some part or all of triangel at Presque-isle.
I am &ca. &ca.
Col. A Hamilton New York
